Citation Nr: 1541777	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  12-33 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1953 to June 1973.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In June 2015, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the record on appeal.  At such time, the record was held open for 60 days so as to allow the Veteran an opportunity to submit additional evidence.  However, no additional evidence has been received to date.   

This appeal was processed using the Virtual VA and Virtual Benefits Management System (VBMS) paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran contends that, as a result of his twenty years of service in the Air Force as a navigator in an aircraft, he was exposed to excessive noise without hearing protection.  He further alleges that he experienced hearing loss during service that increased in severity following his retirement from the Air Force.  Therefore, the Veteran claims that service connection for bilateral hearing loss is warranted. 

In light of the Veteran's documented 20 years in the Air Force, he was afforded a VA examination in September 2010 in order to determine the nature and etiology of his bilateral hearing loss.  At such time, the examiner diagnosed bilateral hearing loss and opined that the Veteran's current hearing loss is less likely than not related to his military noise exposure.  In support of such opinion, the examiner noted that, while there is some evidence of degradation of the Veteran's hearing thresholds during his military service, his hearing sensitivity was well within the range of normal upon separation from the Air Force.  In addition, the Veteran reported that onset of hearing loss as 15 years previously. 

Thereafter, in a January 2011 statement, the Veteran clarified that he had hearing loss upon leaving the Air Force and that it was only 15 years previously when such condition had needed attention. 

Subsequently, the Veteran was afforded a second VA examination in November 2013 in order to obtain another opinion regarding the etiology of his hearing loss.
At such time, the examiner opined that the Veteran's hearing loss is not at least as likely as not caused by or a result of his service.  The VA examiner explained that, although the Veteran had a high probability of exposure to hazardous noise while serving as a navigator in the Air Force, the Veteran had normal hearing sensitivity in both ears at the time of his January 1973 retirement examination.  The VA examiner cited an American College of Occupational and Environmental Medicine finding that hazardous noise is no longer a threat to hearing once exposure to the noise is discontinued. 

However, during the June 2015 hearing, the Veteran's representative discussed a recent clinical presentation that he believes supports the theory that noise-induced hearing loss continues for a period of years after exposure to the noise ends.  Tr., p. 8.  The referenced presentation appears to be "Noise-Induced Hearing Loss Clinical Presentation" by Neeraj N. Mathur and Peter S. Roland, updated October 2014.

In addition, the Veteran testified at the June 2015 hearing that his hearing loss started in service but progressed more rapidly 10 to 15 years after service.  Tr., p. 6.  He noticed a decrease in hearing after flights while in service.  Tr., p. 9.  The Veteran testified that his wife started noticing his hearing issues approximately five years after retirement from service.  Tr., p. 11.  The Veteran also testified that he worked in an office environment after service and did not have hobbies that exposed him to loud noise on a routine basis.  Tr., pp. 7, 11.  The Veteran also testified that he has trouble hearing higher frequencies.  Tr., p. 7.  

Therefore, in light of the reference to supporting medical treatise evidence and the Veteran's additional statements regarding the onset and continuity of hearing loss symptomatology, the  Board finds that a remand is necessary in order for the AOJ to obtain such article and then seek an addendum opinion addressing the article and the Veteran's June 2015 hearing testimony.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain a copy of "Noise-Induced Hearing Loss Clinical Presentation" by Neeraj N. Mathur and Peter S. Roland, updated October 2014, and associate it with the Veteran's claims file.

2.  Return the claims file to the VA examiner who provided the November 2013 opinion regarding the etiology of the Veteran's hearing loss.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the report that the record and the Remand have been reviewed.  If the November 2013 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The examiner should review the record, including the article "Noise-Induced Hearing Loss Clinical Presentation" as well as the Veteran's testimony before the Board in June 2015.  Thereafter, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's bilateral hearing loss is related to his in-service noise exposure or any other aspect of service.

In offering such opinion, the examiner should consider the Veteran's statements regarding in-service noise exposure and the onset and progression of his hearing loss symptoms.  

A complete rationale and discussion of the applicability of the study and any other cited medical references is required.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

